Exhibit 10.1

 


BORLAND SOFTWARE CORPORATION
1999 EMPLOYEE STOCK PURCHASE PLAN

 


1.        Establishment, Purpose And Term Of Plan.

 


           1.1      Establishment.  The Borland Software Corporation 1999
Employee Stock Purchase Plan (the “Plan”) is hereby established effective as of
the date on which it is approved by the stockholders of the Company (the
“Effective Date”).  

 


           1.2      Purpose.  The purpose of the Plan is to advance the
interests of Company and its stockholders by providing an incentive to attract,
retain and reward Eligible Employees of the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Plan provides such Eligible Employees with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock. The Company intends that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Code (including any amendments or
replacements of such section), and the Plan shall be so construed.  

 


           1.3      Term of Plan.  The Plan shall continue in effect until the
earlier of its termination by the Board or the date on which all of the shares
of Stock available for issuance under the Plan have been issued.  

 


2.        Definitions And Construction.  

 


           2.1      Definitions.  Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. Whenever used herein, the following terms shall have their respective
meanings set forth below:  

 


                      (a)       “Board”  means the Board of Directors of the
Company. If one or more Committees have been appointed by the Board to
administer the Plan, “Board” also means such Committee(s).   

 


                      (b)       “Code”  means the Internal Revenue Code of 1986,
as amended, and any applicable regulations promulgated thereunder.  

 


                      (c)       “Committee”  means a committee of the Board duly
appointed to administer the Plan and having such powers as specified by the
Board. Unless the powers of the Committee have been specifically limited, the
Committee shall have all of the powers of the Board granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.

 


                      (d)       “Company”  means Borland Software Corporation, a
Delaware corporation, or any successor corporation thereto.

 


                      (e)       “Compensation”  means, with respect to any
Offering Period, base wages or salary, overtime, bonuses, commissions, shift
differentials, payments for paid time off, payments in lieu of notice, and
compensation deferred under any program or plan, including,

 



1

--------------------------------------------------------------------------------



without limitation, pursuant to Section 401(k) or Section 125 of the Code.
Compensation shall be limited to amounts actually payable in cash or deferred
during the Offering Period. Compensation shall not include moving allowances,
payments pursuant to a severance agreement, termination pay, relocation
payments, sign-on bonuses, any amounts directly or indirectly paid pursuant to
the Plan or any other stock purchase or stock option plan, or any other
compensation not included above.

 


                      (f)       “Eligible Employee”  means an Employee who meets
the requirements set forth in Section 5 for eligibility to participate in the
Plan.

 


                      (g)       “Employee”  means a person treated as an
employee of a Participating Company for purposes of Section 423 of the Code. A
Participant shall be deemed to have ceased to be an Employee either upon an
actual termination of employment or upon the corporation employing the
Participant ceasing to be a Participating Company. For purposes of the Plan, an
individual shall not be deemed to have ceased to be an Employee while on any
military leave, sick leave, or other bona fide leave of absence approved by the
Company of ninety (90) days or less. If an individual’s leave of absence exceeds
ninety (90) days, the individual shall be deemed to have ceased to be an
Employee on the ninety-first (91st) day of such leave unless the individual’s
right to reemployment with the Participating Company Group is guaranteed either
by statute or by contract. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
participation in or other rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company or any governmental
agency subsequently makes a contrary determination.

 


                      (h)       “Fair Market Value”  means, as of any date, if
the Stock is then listed on a national or regional securities exchange or market
system or is regularly quoted by a recognized securities dealer, the closing
sale price of a share of Stock (or the mean of the closing bid and asked prices
if the Stock is so quoted instead) as quoted on the Nasdaq National Market, the
Nasdaq SmallCap Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, or by such
recognized securities dealer, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system or has been quoted by such securities dealer, the date on which the Fair
Market Value is established shall be the last day on which the Stock was so
traded or quoted prior to the relevant date, or such other appropriate day as
determined by the Board, in its discretion. If, on the relevant date, the Stock
is not then listed on a national or regional securities exchange or market
system or regularly quoted by a recognized securities dealer, the Fair Market
Value of a share of Stock shall be as determined in good faith by the Board.

 


                      (i)       “Offering”  means an offering of Stock as
provided in Section 6.

 


                      (j)       “Offering Date”  means, for any Offering, the
first day of the Offering Period.

 




2

--------------------------------------------------------------------------------



                      (k)       “Offering Period”  means a period established in
accordance with Section 6.1, including an Annual Offering Period and a Half-Year
Offering Period as provided in Section 6.1.

 


                      (l)       “Parent Corporation”  means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

 


                      (m)       “Participant”  means an Eligible Employee who
has become a participant in an Offering Period in accordance with Section 7 and
remains a participant in accordance with the Plan.

 


                      (n)       “Participating Company”  means the Company or
any Parent Corporation or Subsidiary Corporation designated by the Board as a
corporation the Employees of which may, if Eligible Employees, participate in
the Plan. The Board shall have the sole and absolute discretion to determine
from time to time which Parent Corporations or Subsidiary Corporations shall be
Participating Companies.

 


                      (o)       “Participating Company Group”  means, at any
point in time, the Company and all other corporations collectively which are
then Participating Companies.

 


                      (p)       “Purchase Date”  means, for any Purchase Period,
the last day of such period.

 


                      (q)       “Purchase Period”  means a period established in
accordance with Section 6.2.

 


                      (r)       “Purchase Price”  means the price at which a
share of Stock may be purchased under the Plan, as determined in accordance with
Section 9.

 


                      (s)       “Purchase Right”  means an option granted to a
Participant pursuant to the Plan to purchase such shares of Stock as provided in
Section 8, which the Participant may or may not exercise during the Offering
Period in which such option is outstanding. Such option arises from the right of
a Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan at any time during an Offering Period.

 


                      (t)       “Stock”  means the common stock of the Company,
as adjusted from time to time in accordance with Section 4.2.

 


                      (u)       “Subscription Agreement”  means a written
agreement in such form as specified by the Company, stating an Employee’s
election to participate in the Plan and authorizing payroll deductions under the
Plan from the Employee’s Compensation.

 


                      (v)       “Subscription Date”  means the last business day
prior to the Offering Date of an Offering Period or such earlier date as the
Company shall establish.

 



3

--------------------------------------------------------------------------------



                      (w)       “Subsidiary Corporation” means any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.

 


           2.2      Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.  

 


3.         ADMINISTRATION. 

 


           3.1      Administration by the Board.  The Plan shall be administered
by the Board. All questions of interpretation of the Plan, of any form of
agreement or other document employed by the Company in the administration of the
Plan, or of any Purchase Right shall be determined by the Board and shall be
final and binding upon all persons having an interest in the Plan or the
Purchase Right. Subject to the provisions of the Plan, the Board shall determine
all of the relevant terms and conditions of Purchase Rights; provided, however,
that all Participants granted Purchase Rights shall have the same rights and
privileges within the meaning of Section 423(b)(5) of the Code. All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.  

 


           3.2      Authority of Officers.  Any officer of the Company shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, determination or election that is the responsibility of or
that is allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.  

 


           3.3      Policies and Procedures Established by the Company.  The
Company may, from time to time, consistent with the Plan and the requirements of
Section 423 of the Code, establish, change or terminate such rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its discretion, for the proper administration of the Plan,
including, without limitation, (a) a minimum payroll deduction amount required
for participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.  

 


4.        SHARES SUBJECT TO PLAN.  

 


           4.1      Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be three million one hundred thousand
(3,100,000) and shall consist of authorized but unissued or reacquired shares of
Stock, or any combination thereof. If an outstanding Purchase  

 



4

--------------------------------------------------------------------------------



Right for any reason expires or is terminated or canceled, the shares of Stock
allocable to the unexercised portion of that Purchase Right shall again be
available for issuance under the Plan.

 


           4.2      Adjustments for Changes in Capital Structure.  In the event
of any stock dividend, stock split, reverse stock split, recapitalization,
combination, reclassification or similar change in the capital structure of the
Company, or in the event of any merger (including a merger effected for the
purpose of changing the Company’s domicile), sale of assets or other
reorganization in which the Company is a party, appropriate adjustments shall be
made in the number and class of shares subject to the Plan and each Purchase
Right and in the Purchase Price. If a majority of the shares of the same class
as the shares subject to outstanding Purchase Rights are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event) shares of another corporation (the “New Shares”), the Board may
unilaterally amend the outstanding Purchase Rights to provide that such Purchase
Rights are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the Purchase Price of, the outstanding Purchase
Rights shall be adjusted in a fair and equitable manner, as determined by the
Board, in its discretion. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the Purchase Price be decreased
to an amount less than the par value, if any, of the stock subject to the
Purchase Right. The adjustments determined by the Board pursuant to this Section
4.2 shall be final, binding and conclusive.  

 


5.        ELIGIBILITY. 

 


           5.1      Employees Eligible to Participate.  Each Employee of a
Participating Company is eligible to participate in the Plan and shall be deemed
an Eligible Employee, except the following:  

 


                      Any Employee who is customarily employed by the
Participating Company Group for less than twenty (20) hours per week; or

 


                      Any Employee who is customarily employed by the
Participating Company Group for not more than five (5) months in any calendar
year.

 


           5.2      Exclusion of Certain Stockholders.  Notwithstanding any
provision of the Plan to the contrary, no Employee shall be granted a Purchase
Right under the Plan if, immediately after such grant, the Employee would own or
hold options to purchase stock of the Company or of any Parent Corporation or
Subsidiary Corporation possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of such corporation, as
determined in accordance with Section 423(b)(3) of the Code. For purposes of
this Section 5.2, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of such Employee.  

 


6.        OFFERINGS. 

 


           6.1      Offering Periods.  Except as otherwise set forth below, the
Plan shall be implemented by two series of Offerings. One series shall be of
sequential Offerings of approximately twelve (12) months duration or such other
duration as the Board shall determine  

 



5

--------------------------------------------------------------------------------



(an “Annual Offering Period”). The second series shall be of Offerings of
approximately six (6) months duration or such other duration as the Board shall
determine (a “Half-Year Offering Period”). Annual Offering Periods shall
commence on or about December 1 of each year and end on or about the first
November 30 occurring thereafter. Half-Year Offering Periods shall commence on
or about June 1 of each year and end on or about the first November 30 occurring
thereafter. However, provided that the Effective Date occurs on or before July
1, 1999, an initial Offering (the “Initial Offering Period”) shall commence on
or about July 1, 1999 and end on or about November 30, 1999. Notwithstanding the
foregoing, the Board may establish a different duration for one or more Offering
Periods or different commencing or ending dates for such Offering Periods;
provided, however, that no Offering Period may have a duration exceeding
twenty-seven (27) months. If the first or last day of an Offering Period is not
a day on which the national securities exchanges or Nasdaq Stock Market are open
for trading, the Company shall specify the trading day that will be deemed the
first or last day, as the case may be, of the Offering Period.

 


           6.2      Purchase Periods.  Each Annual Offering Period shall consist
of two (2) consecutive Purchase Periods of approximately six (6) months
duration, or such other number or duration as the Board determines. A Purchase
Period commencing on or about December 1 shall end on or about the next May 31.
A Purchase Period commencing on or about June 1 shall end on or about the next
November 30. Each Half-Year Offering Period shall consist of a single Purchase
Period of approximately six (6) months duration coterminous with such Offering
Period. However, provided that the Effective Date occurs on or before July 1,
1999, the Initial Offering Period shall consist of a single Purchase Period
ending on or about November 30, 1999. Notwithstanding the foregoing, the Board
may establish a different duration for one or more Purchase Periods or different
commencing or ending dates for such Purchase Periods. If the first or last day
of a Purchase Period is not a day on which the national securities exchanges or
Nasdaq Stock Market are open for trading, the Company shall specify the trading
day that will be deemed the first or last day, as the case may be, of the
Purchase Period.  

 


7.        PARTICIPATION IN THE PLAN. 

 


           7.1      Initial Participation.  An Eligible Employee may become a
Participant in an Offering Period by delivering a properly completed
Subscription Agreement to the office designated by the Company not later than
the close of business for such office on the Subscription Date established by
the Company for that Offering Period. An Eligible Employee who does not deliver
a properly completed Subscription Agreement to the Company’s designated office
on or before the Subscription Date for an Offering Period shall not participate
in the Plan for that Offering Period or for any subsequent Offering Period
unless the Eligible Employee subsequently delivers a properly completed
Subscription Agreement to the appropriate office of the Company on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.  

 



6

--------------------------------------------------------------------------------



           7.2      Continued Participation.  A Participant shall automatically
participate in the next Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
provided that the Participant remains an Eligible Employee on the Offering Date
of the new Offering Period and has not either (a) withdrawn from the Plan
pursuant to Section 12.1 or (b) terminated employment as provided in Section
12.4. A Participant who may automatically participate in a subsequent Offering
Period, as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant’s then effective Subscription Agreement. Eligible
Employees may not participate simultaneously in more than one Offering under the
Plan. Accordingly, a Participant in an Annual Offering Period may not
participate simultaneously in the Half-Year Offering Period commencing during
the term of an Annual Offering Period.  

 


8.        RIGHT TO PURCHASE SHARES.  

 


           8.1      Grant of Purchase Right.  Except as set forth below, on the
Offering Date of each Offering Period, each Participant in that Offering Period
shall be granted automatically a Purchase Right determined as follows:   

 


                      (a)       Annual Offering Period.  Each Purchase Right
granted on the Offering Date of an Annual Offering Period shall consisting of an
option to purchase the lesser of (i) that number of whole shares of Stock
determined by dividing Twenty-Five Thousand Dollars ($25,000) by the Fair Market
Value of a share of Stock on the Offering Date or (ii) two thousand five hundred
(2,500) shares of Stock.

 


                      (b)       Half-Year Offering Period.  Each Purchase Right
granted on the Offering Date of a Half-Year Offering Period shall consist of an
option to purchase the lesser of (i) that number of whole shares of Stock
determined by dividing Twelve Thousand Five Hundred Dollars ($12,500) by the
Fair Market Value of a share of Stock on the Offering Date or (ii) one thousand
two hundred fifty (1,250) shares of Stock.

 


                      (c)       Initial Offering Period.  Each Purchase Right
granted on the Offering Date of the Initial Offering Period shall consist of an
option to purchase the lesser of (i) that number of whole shares of Stock
determined by dividing Twelve Thousand Five Hundred Dollars ($12,500) by the
Fair Market Value of a share of Stock on the Offering Date or (ii) one thousand
two hundred fifty (1,250) shares of Stock.

 


No Purchase Right shall be granted on an Offering Date to any person who is not,
on such Offering Date, an Eligible Employee.  

 


           8.2      Pro Rata Adjustment of Purchase Right.  Notwithstanding the
provisions of Section 8.1, if the Board establishes an Offering Period (other
than the Initial Offering Period) of any duration other than twelve months or
six months, then (a) the dollar amount in Section 8.1 shall be determined by
multiplying $2,083.33 by the number of months (rounded to the nearest whole
month) in the Offering Period and rounding to the nearest whole dollar, and (b)
the share  

 



7

--------------------------------------------------------------------------------



amount in Section 8.1 shall be determined by multiplying 208.33 shares by the
number of months (rounded to the nearest whole month) in the Offering Period and
rounding to the nearest whole share.

 


           8.3      Calendar Year Purchase Limitation.  Notwithstanding any
provision of the Plan to the contrary, no Participant shall be granted a
Purchase Right which permits his or her right to purchase shares of Stock under
the Plan to accrue at a rate which, when aggregated with such Participant’s
rights to purchase shares under all other employee stock purchase plans of a
Participating Company intended to meet the requirements of Section 423 of the
Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or
such other limit, if any, as may be imposed by the Code) for each calendar year
in which such Purchase Right is outstanding at any time. For purposes of the
preceding sentence, the Fair Market Value of shares purchased during a given
Offering Period shall be determined as of the Offering Date for such Offering
Period. The limitation described in this Section 8.3 shall be applied in
conformance with applicable regulations under Section 423(B)(8) of the Code.  

 


9.        PURCHASE PRICE. 

 


           The Purchase Price at which each share of Stock may be acquired in an
Offering Period upon the exercise of all or any portion of a Purchase Right
shall be established by the Board; provided, however, that the Purchase Price
shall not be less than eighty five percent (85%) of the lesser of (a) the Fair
Market Value of a share of Stock on the Offering Date of the Offering Period or
(b) the Fair Market Value of a share of Stock on the Purchase Date. Unless
otherwise provided by the Board prior to the commencement of an Offering Period,
the Purchase Price for that Offering Period shall be eighty five percent (85%)
of the lesser of (a) the Fair Market Value of a share of Stock on the Offering
Date of the Offering Period, or (b) the Fair Market Value of a share of Stock on
the Purchase Date.  

 


10.      ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION. 

 


           Shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:  

 


           10.1      Amount of Payroll Deductions.  Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant’s
Compensation on each payday during an Offering Period shall be determined by the
Participant’s Subscription Agreement. The Subscription Agreement shall set forth
the percentage of the Participant’s Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions effective following the first payday during an Offering) or more than
fifteen percent (15%). Notwithstanding the foregoing, the Board may change the
foregoing limits on payroll deductions effective as of any future Offering Date.
 

 



8

--------------------------------------------------------------------------------



           10.2      Commencement of Payroll Deductions.  Payroll deductions
shall commence on the first payday following the Offering Date and shall
continue to the end of the Offering Period unless sooner altered or terminated
as provided herein.  

 


           10.3      Election to Change or Stop Payroll Deductions.  During an
Offering Period, a Participant may elect to increase or decrease the rate of or
to stop deductions from his or her Compensation by delivering to the Company’s
designated office an amended Subscription Agreement authorizing such change on
or before the “Change Notice Date.” The “Change Notice Date” shall be a date
prior to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects, effective following the first payday of
an Offering Period, to decrease the rate of his or her payroll deductions to
zero percent (0%) shall nevertheless remain a Participant in the current
Offering Period unless such Participant withdraws from the Plan as provided in
Section 12.1.  

 


           10.4      Administrative Suspension of Payroll Deductions.  The
Company may, in its sole discretion, suspend a Participant’s payroll deductions
under the Plan as the Company deems advisable to avoid accumulating payroll
deductions in excess of the amount that could reasonably be anticipated to
purchase the maximum number of shares of Stock permitted (a) under the
Participant’s Purchase Right or (b) during a calendar year under the limit set
forth in Section 8.3. Payroll deductions shall be resumed at the rate specified
in the Participant’s then effective Subscription Agreement at the beginning,
respectively, of (a) the next Offering Period or (b) the next Purchase Period
the Purchase Date of which falls in the following calendar year, unless the
Participant has either withdrawn from the Plan as provided in Section 12.1 or
has ceased to be an Eligible Employee.  

 


           10.5      Participant Accounts.  Individual bookkeeping accounts
shall be maintained for each Participant. All payroll deductions from a
Participant’s Compensation shall be credited to such Participant’s Plan account
and shall be deposited with the general funds of the Company. All payroll
deductions received or held by the Company may be used by the Company for any
corporate purpose.  

 


           10.6      No Interest Paid.  Interest shall not be paid on sums
deducted from a Participant’s Compensation pursuant to the Plan.  

 


           10.7      Voluntary Withdrawal from Plan Account.  A Participant may
withdraw all or any portion of the payroll deductions credited to his or her
Plan account and not previously applied toward the purchase of Stock by
delivering to the Company’s designated office a written notice on a form
provided by the Company for such purpose. A Participant who withdraws the entire
remaining balance credited to his or her Plan account shall be deemed to have
withdrawn from the Plan in accordance with Section 12.1. Amounts withdrawn shall
be returned to the Participant as soon as practicable after the Company’s
receipt of the notice of withdrawal and may not be applied to the purchase of
shares in any Offering under the Plan. The Company may from time to time
establish or change limitations on the frequency of withdrawals permitted under
this Section, establish a minimum dollar amount that must be retained in the
Participant’s Plan account, or terminate the withdrawal right provided by this
Section.  

 



9

--------------------------------------------------------------------------------



11.      PURCHASE OF SHARES. 

 


           11.1      Exercise of Purchase Right.  On each Purchase Date of an
Offering Period, each Participant who has not withdrawn from the Plan and whose
participation in the Offering has not otherwise terminated before such Purchase
Date shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right the number of whole shares of Stock determined by dividing (a)
the total amount of the Participant’s payroll deductions accumulated in the
Participant’s Plan account during the Offering Period and not previously applied
toward the purchase of Stock by (b) the Purchase Price. However, in no event
shall the number of shares purchased by the Participant during an Offering
Period exceed the number of shares subject to the Participant’s Purchase Right.
No shares of Stock shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated
before such Purchase Date.  

 


           11.2      Pro Rata Allocation of Shares.  If the number of shares of
Stock which might be purchased by all Participants in the Plan on a Purchase
Date exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as practicable and as the Company determines to be
equitable. Any fractional share resulting from such pro rata allocation to any
Participant shall be disregarded.  

 


           11.3      Delivery of Certificates.  As soon as practicable after
each Purchase Date, the Company shall arrange the delivery to each Participant,
as appropriate, of a certificate representing the shares acquired by the
Participant on such Purchase Date; provided that the Company may deliver such
shares to a broker designated by the Company that will hold such shares for the
benefit of the Participant. Shares to be delivered to a Participant under the
Plan shall be registered in the name of the Participant, or, if requested by the
Participant, in the name of the Participant and his or her spouse, or, if
applicable, in the names of the heirs of the Participant.  

 


           11.4      Return of Cash Balance.  Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period, as the
case may be.  

 


           11.5      Tax Withholding.  At the time a Participant’s Purchase
Right is exercised, in whole or in part, or at the time a Participant disposes
of some or all of the shares of Stock he or she acquires under the Plan, the
Participant shall make adequate provision for the federal, state, local and
foreign tax withholding obligations, if any, of the Participating Company Group
which arise upon exercise of the Purchase Right or upon such disposition of
shares, respectively. The Participating Company Group may, but shall not be
obligated to, withhold from the Participant’s compensation the amount necessary
to meet such withholding obligations.  

 



10

--------------------------------------------------------------------------------



           11.6      Expiration of Purchase Right.  Any portion of a
Participant’s Purchase Right remaining unexercised after the end of the Offering
Period to which the Purchase Right relates shall expire immediately upon the end
of the Offering Period.  

 


           11.7      Provision of Reports and Stockholder Information to
Participants.  Each Participant who has exercised all or part of his or her
Purchase Right shall receive, as soon as practicable after the Purchase Date, a
report of such Participant’s Plan account setting forth the total payroll
deductions accumulated prior to such exercise, the number of shares of Stock
purchased, the Purchase Price for such shares, the date of purchase and the cash
balance, if any, remaining immediately after such purchase that is to be
refunded or retained in the Participant’s Plan account pursuant to Section 11.4.
The report required by this Section may be delivered in such form and by such
means, including by electronic transmission, as the Company may determine. In
addition, each Participant shall be provided information concerning the Company
equivalent to that information provided generally to the Company’s common
stockholders.  

 


12.      WITHDRAWAL FROM OFFERING OR PLAN. 

 


           12.1      Voluntary Withdrawal from the Plan.  A Participant may
withdraw from the Plan by signing and delivering to the Company’s designated
office a written notice of withdrawal on a form provided by the Company for such
purpose. Such withdrawal may be elected at any time prior to the end of an
Offering Period; provided, however, that if a Participant withdraws from the
Plan after a Purchase Date, the withdrawal shall not affect shares of Stock
acquired by the Participant on such Purchase Date. A Participant who voluntarily
withdraws from the Plan is prohibited from resuming participation in the Plan in
the same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and 7.1.
The Company may impose, from time to time, a requirement that the notice of
withdrawal from the Plan be on file with the Company’s designated office for a
reasonable period prior to the effectiveness of the Participant’s withdrawal.  

 


           12.2      Automatic Withdrawal from an Offering.  If the Fair Market
Value of a share of Stock on the Offering Date of the Half-Year Offering Period
commencing immediately following the first Purchase Date of the concurrent
Annual Offering Period is less than the Fair Market Value of a share of Stock on
the Offering Date of such concurrent Annual Offering Period, then every
Participant in such concurrent Annual Offering Period automatically shall be (a)
withdrawn from the concurrent Annual Offering Period after the acquisition of
shares of Stock on the Purchase Date and (b) enrolled in the new Half-Year
Offering Period effective on its Offering Date. A Participant may elect not to
be automatically withdrawn from an Annual Offering Period pursuant to this
Section 12.2 by delivering to the Company’s designated office not later than the
close of business on Offering Date of the new Half-Year Offering Period a
written notice indicating such election.  

 


           12.3      Return of Payroll Deductions.  Upon a Participant’s
voluntary withdrawal from the Plan pursuant to Sections 12.1 or automatic
withdrawal from an Offering pursuant to Section 12.2, the Participant’s
accumulated payroll deductions which have not been applied toward the purchase
of shares of Stock (except, in the case of an automatic withdrawal pursuant to
Section 12.2, for an amount necessary to purchase an additional whole share as
provided in Section 11.4)  

 



11

--------------------------------------------------------------------------------



shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan or the Offering, as applicable, shall terminate. Such accumulated
payroll deductions to be refunded in accordance with this Section may not be
applied to any other Offering under the Plan.

 


           12.4      Termination Of Employment Or Eligibility.  Upon a
Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s accumulated payroll deductions which have not been
applied toward the purchase of shares shall, as soon as practicable, be returned
to the Participant or, in the case of the Participant’s death, to the
Participant’s legal representative, and all of the Participant’s rights under
the Plan shall terminate. Interest shall not be paid on sums returned pursuant
to this Section 12.4. A Participant whose participation has been so terminated
may again become eligible to participate in the Plan by satisfying the
requirements of Sections 5 and 7.1.  

 


13.      TERMINATION OF PLAN. 

 


           If the Company’s accountants advise the Company that the accounting
treatment of purchases under the Plan will change in a manner that the Board
determines is detrimental to the best interests of the Company, then the Board
may, in its discretion, take any or all of the following actions: (i) terminate
each Offering hereunder that is then ongoing as of the next Purchase Date (after
the purchase of stock on such Purchase Date) under such Offering; (ii) set a new
Purchase Date for each ongoing Offering and terminate such Offerings after the
purchase of stock on such Purchase Date; (iii) amend the Plan and each ongoing
Offering so that such Offerings will no longer have an accounting treatment that
is detrimental to the Company’s best interests; (iv) terminate each ongoing
Offering and refund any money contributed back to the participants.  

 


14.      CHANGE IN CONTROL. 

 


           14.1    Definitions. 

 


                      (a)        An “Ownership Change Event” shall be deemed to
have occurred if any of the following occurs with respect to the Company: (i)
the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or (iv) a liquidation or
dissolution of the Company.

 


                      (b)        A “Change in Control” shall mean an Ownership
Change Event or a series of related Ownership Change Events (collectively, the
“Transaction”) wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the

 



12

--------------------------------------------------------------------------------



outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

 


           14.2      Effect of Change in Control on Purchase Rights.  In the
event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may assume the Company’s rights and obligations under
the Plan. If the Acquiring Corporation elects not to assume the Company’s rights
and obligations under outstanding Purchase Rights, the Purchase Date of the then
current Purchase Period shall be accelerated to a date before the date of the
Change in Control specified by the Board, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed by the Acquiring Corporation in connection with
the Change in Control nor exercised as of the date of the Change in Control
shall terminate and cease to be outstanding effective as of the date of the
Change in Control.  

 


15.      NONTRANSFERABILITY OF PURCHASE RIGHTS. 

 


           Neither payroll deductions credited to a Participant’s Plan account
nor a Participant’s Purchase Right may be assigned, transferred, pledged or
otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. Any such attempted assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw from the Plan as provided
in Section 12.1. A Purchase Right shall be exercisable during the lifetime of
the Participant only by the Participant.  

 


16.      COMPLIANCE WITH SECURITIES LAW. 

 


           The issuance of shares under the Plan shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to such securities. A Purchase Right may not be exercised if the issuance of
shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary  

 



13

--------------------------------------------------------------------------------



to the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.  

 


17.      RIGHTS AS A STOCKHOLDER AND EMPLOYEE. 

 


           A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2. Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.  

 


18.      LEGENDS. 

 


           The Company may at any time place legends or other identifying
symbols referencing any applicable federal, state or foreign securities law
restrictions or any provision convenient in the administration of the Plan on
some or all of the certificates representing shares of Stock issued under the
Plan. The Participant shall, at the request of the Company, promptly present to
the Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:  

 


           “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN
EMPLOYEE STOCK PURCHASE PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED. THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY
SHALL NOTIFY THE CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE
REGISTERED HOLDER HEREOF. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY
NOMINEE).” 

 


19.      NOTIFICATION OF DISPOSITION OF SHARES. 

 


           The Company may require the Participant to give the Company prompt
notice of any disposition of shares acquired by exercise of a Purchase Right
within two years from the date of granting such Purchase Right or one year from
the date of exercise of such Purchase Right. The Company may require that until
such time as a Participant disposes of shares acquired upon exercise of a
Purchase Right, the Participant shall hold all such shares in the Participant’s
name  

 



14

--------------------------------------------------------------------------------



(or, if elected by the Participant, in the name of the Participant and his or
her spouse but not in the name of any nominee) until the lapse of the time
periods with respect to such Purchase Right referred to in the preceding
sentence. The Company may direct that the certificates evidencing shares
acquired by exercise of a Purchase Right refer to such requirement to give
prompt notice of disposition.

 


20.      NOTICES. 

 


           All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.  

 


21.      INDEMNIFICATION. 

 


           In addition to such other rights of indemnification as they may have
as members of the Board or officers or employees of the Participating Company
Group, members of the Board and any officers or employees of the Participating
Company Group to whom authority to act for the Board or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.  

 


22.      AMENDMENT OR TERMINATION OF THE PLAN. 

 


           The Board may at any time amend or terminate the Plan, except that
(a) such termination shall not affect Purchase Rights previously granted under
the Plan, except as permitted under the Plan, and (b) no amendment may adversely
affect a Purchase Right previously granted under the Plan (except to the extent
permitted by the Plan or as may be necessary to qualify the Plan as an employee
stock purchase plan pursuant to Section 423 of the Code or to obtain
qualification or registration of the shares of Stock under applicable federal,
state or foreign securities laws). In addition, an amendment to the Plan must be
approved by the stockholders of the Company within twelve (12) months of the
adoption of such amendment if such amendment would authorize the sale of more
shares than are authorized for issuance under the Plan or would change the
definition of the corporations that may be designated by the Board as
Participating Companies.  

 



15

--------------------------------------------------------------------------------

